Citation Nr: 0708623	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  03-10 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151 for hepatitis B, claimed to have 
resulted from treatment at a Department of Veterans Affairs 
Medical Center (VAMC) in Los Angeles, California, in June 
1979.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The veteran had active service from August 1969 to July 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2000 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO). 

This claim was previously before the Board in May 2006, at 
which time the Board remanded the claim for additional 
development.  Additional development has been accomplished, 
and the claim is now before the Board for final appellate 
review.  

In his June 2006 statement, the veteran indicated he intended 
for his claim for benefits under 38 U.S.C.A. § 1151 to 
include hepatitis B and hepatitis C.  In this regard, the 
Board notes that the veteran's August 1999 informal claim 
requested entitlement to compensation under 38 U.S.C.A. 
§ 1151 for both hepatitis B and hepatitis C.  As the claim 
has not been fully developed on that issue, the claim of 
entitlement to disability compensation under 38 U.S.C.A. 
§ 1151 for hepatitis C is referred to the RO for appropriate 
development.  



FINDING OF FACT

The competent and probative evidence of record preponderates 
against a finding that the veteran's hepatitis B was caused 
by the left knee reconstructive surgery performed by VA in 
June 1979, or that VA's actions constituted carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault, or that the hepatitis B was the 
result of an event that was not reasonably foreseeable.



CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for hepatitis B, claimed to 
have resulted from treatment at a Department of Veterans 
Affairs Medical Center (VAMC) in Los Angeles, California, in 
June 1979, have not been met.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. §§ 3.154, 3.358, 3.361 (2006).  

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, 20 Vet.App. 537 (2006).  


In February 2005, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his claim 
and its duty to assist him in substantiating his claim under 
the VCAA.  The February 2005 letter informed him that VA 
would assist him in obtaining evidence necessary to support 
his claim, such as records in the custody of a Federal 
department or agency, including VA, the service department, 
and the Social Security Administration.  He was advised that 
it was his responsibility to send medical records showing he 
has a disability that is the result of VA hospitalization, 
treatment, examination or training, as well as evidence 
showing the disability was caused by such treatment.  The 
veteran was specifically asked to provide to provide "any 
evidence in your possession that pertains to your claim."  
See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the February 2005 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, 
SSOCs dated in November 2005 and October 2006 provided the 
veteran with yet an additional 60 days to submit more 
evidence.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  In addition, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

Finally, the Board notes the RO sent the veteran a letter in 
May 2006 informing him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Thus, the Board concludes that all 
required notice has been given to the veteran.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Pertinent Law

Pursuant to 38 U.S.C.A. § 1151 (West 2002), as the statute 
was amended in 1996, disability compensation shall be awarded 
for a "qualifying additional disability" in the same manner 
as if the additional disability were service connected.  The 
additional disability qualifies for compensation if the 
disability is not the result of the veteran's willful 
misconduct and the disability was caused by hospital care, 
medical or surgical treatment, or examination provided under 
the laws administered by VA.  In order to constitute a 
qualifying additional disability, the proximate cause of the 
additional disability must have been (1) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the facility 
furnishing the care, treatment, or examination, or (2) an 
event not reasonably foreseeable.

Implementing amendatory regulations have been issued by VA to 
implement the provisions of section 1151 for claims received 
by VA on or after October 1, 1997.  See 38 C.F.R. § 3.361.  
To determine whether a veteran has an additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the medical treatment to his condition after 
such treatment.  To establish causation, the evidence must 
show that the treatment resulted in the veteran's additional 
disability.  In addition, the regulations specify that the 
additional disability or death must actually result from VA 
hospitalization or medical or surgical treatment, and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1), 
(2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing medical treatment proximately caused 
a veteran's additional disability, it must be shown that the 
medical treatment caused the additional disability, and that 
VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider; or VA 
furnished the medical treatment without the veteran's 
informed consent.  Whether the proximate cause of a veteran's 
additional disability or death was an event not reasonably 
foreseeable is in each claim to be determined based on what a 
reasonable health care provider would have foreseen.  38 
C.F.R. § 3.361(d).

So as to avoid any misunderstanding as to the governing law, 
the Board notes that earlier interpretations of the pre-
amendment statute, embodied in regulations, required evidence 
of negligence or other fault on the part of VA, or the 
occurrence of an accident or an otherwise unforeseen event, 
to establish entitlement to benefits under 38 U.S.C.A. 
§ 1151.  See 38 C.F.R. § 3.358(c)(3).  Those provisions were 
invalidated by the U.S. Court of Appeals for Veterans Claims 
in the case of Gardner v. Derwinski, 1 Vet. App. 584 (1991), 
which held that the regulation's requirement of proof of 
negligence did not properly implement the statute.  That 
decision was affirmed by both the U.S. Court of Appeals for 
the Federal Circuit, in Gardner v. Brown, 5 F.3d 1456 (Fed. 
Cir. 1993), and the U.S. Supreme Court, in Brown v. Gardner, 
513 U.S. 115 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c).

Subsequently, Congress took action to overrule the Supreme 
Court decision, by amending 38 U.S.C.A. § 1151, effective for 
claims filed on or after October 1, 1997, to specifically 
preclude compensation in the absence of negligence or other 
fault on the part of VA, or an event not reasonably 
foreseeable.  Pub. L. No. 104-204, § 422(a), 110 Stat. 2874, 
2926-27 (1996), codified at 38 U.S.C.A. § 1151 (West 2002); 
see also VAOPGCPREC 40-97 (Dec. 31, 1997).

The Secretary of Veterans Affairs issued regulatory 
amendments to effectuate section 422(a) of Public Law No. 
104-204. 63 Fed. Reg. 45,004 (Aug. 24, 1998).  However, those 
amendments were subsequently rescinded, as part of a 
litigative settlement, and the previous language was 
restored.  As a result, for a time, claims for benefits under 
section 1151 which were filed before October 1, 1997, were to 
be adjudicated under the earlier version of the statute, and 
those claims for benefits under section 1151 filed on or 
after October 1, 1997, were to be governed by the current 
version of the statute, and by the existing regulations, to 
the extent that they did not conflict with the statute.

Now that the new regulations have been issued, as discussed 
above, claims for benefits under 38 U.S.C.A. § 1151 are 
adjudicated under either 38 C.F.R. § 3.358 or 38 C.F.R. § 
3.361, depending upon the date of filing of the claim for 
compensation.

In this case, the veteran filed his claim seeking benefits 
under 38 U.S.C.A. § 1151 in August 1999.  Therefore, under 
the statute, the opinion of the General Counsel cited above, 
and the new regulation, the veteran's claim must be 
adjudicated under the current version of section 1151.  That 
is, the standard is to preclude compensation if the evidence 
does not establish negligence or other fault on the part of 
VA, or of an event not reasonably foreseeable.


III.  Facts and Analysis

Turning to the merits of the veteran's claim under 
38 U.S.C.A. § 1151, the law, as noted above, provides that 
compensation may be awarded in the same manner as if the 
additional disability is service connected.  The Court of 
Appeals for Veterans Claims has consistently held that "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  See Watson v. Brown, 4 Vet. App. 309, 
314 (1993); Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Thus, a claim for benefits under 38 U.S.C.A. § 1151 
must be supported by medical evidence of additional 
disability that resulted from VA hospitalization or medical 
or surgical treatment.  See Jimison v. West, 13 Vet. App. 75, 
77-78 (1999).  

Moreover, and also consistent with the service-connection 
analogy, since a section 1151 claim is a claim for disability 
compensation, a veteran is not only required to establish 
some type of injury or disability due to VA medical care, but 
"must still submit sufficient evidence of a causal nexus 
between that . . . event and his or her current disability . 
. . to be ultimately successful on the merits of the claim."  
See Wade v. West, 11 Vet. App. 302, 305 (1998).

The veteran asserts that he contracted hepatitis B while 
undergoing left knee reconstruction at the Los Angeles VAMC 
in June 1979.  His contention is essentially based upon the 
fact that he did not have hepatitis prior to undergoing left 
knee reconstruction, and was told he had hepatitis B in 
October 1979.  

Review of the evidence shows that the veteran's 
hospitalization for left knee reconstruction was successful 
until a few days after the procedure, when his blood 
hematocrit dropped below normal.  An etiology of the lowered 
hematocrit level was not found, and it was assumed to be due 
to a combination of intraoperative blood loss and fluctuating 
hematocrit levels prior to and after surgery.  There is no 
indication that the veteran underwent a hepatitis screening 
prior to the June 1979 left knee reconstruction and there is 
no other evidence of record, dated prior to June 1979, 
showing the veteran was diagnosed with or shown to have 
hepatitis B.  As noted, the veteran reports he first learned 
he had hepatitis B in October 1979; however, there is no 
objective medical evidence to support his assertion. 

In any event, a March 1980 laboratory report showed the 
veteran was positive for hepatitis associated antigen.  There 
are no treatment records associated with the March 1980 
laboratory report and, thus no opinion was rendered as to the 
etiology of the hepatitis associated antigen.  Subsequent 
laboratory tests dated from April 1980 to June 1991 reflect 
that the veteran repeatedly tested positive for hepatitis B 
surface antigen.  A June 1987 treatment record reflects the 
veteran had undergone a liver biopsy in May 1986 which 
revealed chronic hepatitis; however, the biopsy report is not 
of record.  In September 1991, however, the veteran was noted 
to have a history of chronic active hepatitis which, at that 
time, had normal transaviruses and seriologies to hepatitis B 
surface antigen which, according to the treatment record, 
designates spontaneous resolution of the hepatitis B 
infection.  Subsequent treatment records confirm that the 
hepatitis B surface antigen had cleared.  

In June 2006, the veteran underwent VA examination.  The 
claims file was reviewed and the veteran was interviewed.  
The VA examiner noted that the record shows the veteran with 
a history of intravenous drug use in 1977, and that the 
veteran indicated he only used intravenous drugs once, in 
July 1976, and not at all since then.  The VA examiner also 
noted the veteran's medical history as reported above, 
including that he had been positive for both hepatitis B core 
and surface antibodies, which indicated a previous hepatitis 
B infection.  The examiner noted, however, that the surface 
antibodies were later shown to be negative for isolated 
positive hepatitis B core antibodies, which the examiner 
determined was most likely due to the surface antibodies 
lowering to an undetectable level.  The examiner stated that 
the veteran currently has normal liver transaminases, as he 
is negative for the hepatitis B antigen and surface 
antibodies but is positive for the hepatitis core antibodies.  
After reviewing all the evidence of record, the examiner 
opined that either the veteran's intravenous drug use or knee 
surgery "can be the cause" of his hepatitis B, but, since 
there was no hepatitis screen prior to his surgery in 1979, 
the examiner could not resolve the question as to the cause 
of the hepatitis B infection without resorting to mere 
speculation.  


Based upon the foregoing, the Board finds that the veteran 
has not presented competent medical evidence to support his 
claim for benefits pursuant to the provisions of 38 U.S.C.A. 
§ 1151.  Specifically, there is no competent medical evidence 
of record which shows the veteran's hepatitis B was, in fact, 
caused by the left knee reconstruction performed in June 1979 
at the Los Angeles VAMC, as he claims, or that, even if it 
were found to have been so caused, there was negligence or an 
unforeseen event involved.  In making this determination, the 
Board acknowledges that the veteran was not shown to have 
hepatitis B until after the surgery was performed in June 
1979; however, the fact that one event followed another does 
not mean that the first caused the second.  Moreover, there 
is no indication that the test result in any way established 
the date of onset of the infection, just that it had occurred 
at some time in the past. 

As noted above, in order to establish entitlement to benefits 
under 38 U.S.C.A. § 1151, the evidence must show that the 
additional disability is actually the result of the surgical 
treatment and not merely coincidental therewith, which the 
Board notes is a medical determination.  See 38 C.F.R. 
§ 3.358(c)(1).  After careful review of the evidence, the 
Board finds there is no competent medical evidence of record 
which establishes a causal relationship between the veteran's 
hepatitis B and the June 1979 surgery.  

The veteran, through his representative, argues that there is 
an approximate balance of negative and positive medical 
evidence of record and that, as a result, there is reasonable 
doubt which should be resolved in the veteran's favor.  In 
making this argument, the veteran and his representative rely 
on the opinion rendered by the physician who conducted the 
June 2006 VA examination, to the effect that either the 
veteran's intravenous drug use (in 1976 or 1977) or his knee 
surgery (in 1979) could be the cause of his hepatitis B.  
While the conclusions of a physician are medical conclusions 
which the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  




In evaluating the ultimate merit of this claim, the Board 
notes that the opinion rendered by the June 2006 VA examiner 
does no more than suggest that the veteran's claimed 
additional disability, i.e., hepatitis B, may have been a 
result of either the June 1979 left knee reconstruction or 
the veteran's intravenous drug use.  With all due respect for 
the fine advocacy by the representative in this case, we do 
not interpret the physician's statement, which actually used 
the phraseology "can be the cause," as creating a one-or-
the-other option so as to place the evidence in approximate 
balance for or against a grant of the benefits sought.  
Rather, we read the opinion as indicating that either event 
may possibly have been the cause, while leaving open the 
possibility that other events might also be implicated.  As 
the Court of Appeals stated in Gilbert, supra at 57, a 
determination under the reasonable-doubt doctrine is 
necessarily more qualitative than quantitative, and each item 
of evidence is not accorded equal weight per se.  

Although the June 2006 VA opinion is probative as far as it 
goes, since it was prepared by a qualified medical person, 
the Board ascribes it no dispositive value because it is 
equivocal and speculative as to the cause of the veteran's 
hepatitis B.  As noted, the VA examiner could not resolve the 
question as to the cause of the veteran's hepatitis B without 
resorting to mere speculation.  Such speculation is not 
legally sufficient to establish benefits pursuant to 38 
U.S.C.A. § 1151.  The use of the words "possible", "may," 
or "can be", as in this case, makes a doctor's opinion 
speculative in nature.  See Bostain v. West, 11 Vet. App. 
124, 127-128 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 
33 (1993) (medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to 
establish medical nexus).  See also Warren v. Brown, 6 Vet. 
App. 4,6 (1993) (doctor's statement framed in terms such as 
"could have been" is not probative); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992) ("may or may not" language by a 
physician is too speculative).

In sum, the Board finds the evidentiary record lacks 
probative medical evidence sufficient to place the evidence 
in equipoise, or approximate balance, as to whether the 
veteran's hepatitis B was caused by the June 1979 left knee 
reconstruction.  As shown above, the June 2006 VA opinion was 
assigned lessened probative value, 

and the only other evidence of record that relates the 
veteran's hepatitis B to the June 1979 surgical treatment is 
the veteran's own statements.  The Board does not doubt the 
veteran sincerely believes his hepatitis B was caused by the 
June 1979 surgery; however, there is no indication that he 
has the requisite knowledge of medical principles that would 
permit him to render an opinion regarding matters involving 
medical diagnosis or medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The veteran was asked to 
submit competent medical evidence to support his claim, and 
yet no such evidence has been received.  Without competent 
medical evidence of record establishing that the veteran's 
hepatitis B was actually caused by the June 1979 left knee 
reconstruction, the veteran's claim must be denied.  See 
38 C.F.R. § 3.358(c)(1).  

Finally, there is no evidence in the record showing that VA 
personnel, in conducting the June 1979 left knee 
reconstruction, exhibited carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of 
fault.  Nor is there any evidence or contention that the left 
knee reconstruction involved any unforeseen event, or that it 
was nonconsensual.  In this regard, the Board again notes the 
record reflects the June 1979 procedure was successful, with 
the exception of the veteran's post-operative lowered 
hematocrit, which was assumed to be due to a combination of 
intraoperative blood loss and fluctuating hematocrit levels 
before and after the procedure.  

Based upon the record in this case, it would constitute mere 
speculation to find that the veteran's hepatitis B was a 
result of the left knee reconstruction performed by VA in 
June 1979 and that the VA's actions constituted carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault.  Accordingly, the Board finds that 
the preponderance of the competent and probative evidence of 
record is against the veteran's claim for benefits under 
38 U.S.C.A. § 1151 for hepatitis B as a result of VA surgical 
treatment in June 1979.




ORDER

Entitlement to disability compensation under 38 U.S.C.A. § 
1151 for hepatitis B, claimed to have resulted from treatment 
at a VA medical facility in June 1979, is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


